WOODLEY, Judge.
The conviction is for a violation of Art. 666-17(1), V.A.P.C., a part1 of the Texas Liquor Control Act, the complaint and in- ■ formation alleging that appellant had a financial interest in a retail package store permit issued to one Lewis Mahulla and was at the same time the holder of a license authorizing the sale of beer at retail, and was . engaged in such business of such sale of beer at the. same location. The jury assessed as punishment 30 days in jail and a fine of $200.
There are no. formal bills of exception and no informal bills are indexed in the Question and Answer statement of facts.
The statement of facts found in the record does not purport to contain all of the evidence adduced at the trial, and we are not therefore in position to determine whether or 'not sufficient evidence was offered to support the jury verdict.
The judgment is affirmed.